Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 112
Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a surface" in line 3 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a pixel position" in line 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 17, 19 and 20, please refer to above.

 



Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 17-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nehse et al. (US 2013/0208987).

	With respect to claim 1, Nehse et al. teach a first acquisition unit configured to acquire shape information indicating a shape of a surface of an object (para [0034]); 
a second acquisition unit configured to acquire a plurality of pieces of image data acquired by imaging the object under a plurality of geometric conditions (para [0035]); 
a determination unit configured to determine a pixel position corresponding to a position at which an orientation of a surface is the same as or similar to an orientation of a surface at a position of interest on the object, as a pixel position for estimating a reflection characteristic of the object at the position of interest, in a plurality of images indicated by the plurality of pieces of image data, based on the shape information; and an estimation unit configured to estimate the reflection characteristic of the object at the position of interest by using a pixel value at the pixel position determined by the determination unit (para [0019], [0048] and [0049]).

With respect to claim 3, Nehse et al. teach that the second acquisition unit acquires N pieces of image data, wherein each of images indicated by the N pieces of image data includes M neighboring pixels around a pixel of interest, and wherein the estimation unit estimates the reflection characteristic with use of N pixel values of the pixels of interest in each of the images indicated by the N pieces of image data, and N x M pixel values of the neighboring pixels (Fig. 3 and 4).

With respect to claim 4, Nehse et al. teach that the geometric conditions are conditions with respect to irradiation with light and reception of the light reflected on the object irradiated with the light (Fig. 1).

            Claim 17 is rejected as same reason as claim 1 above.
            Claim 18 is rejected as same reason as claim 1 above.
            Claim 19 is rejected as same reason as claim 1 above.
            Claim 20 is rejected as same reason as claim 1 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663